Title: From George Washington to Board of War, 6 June 1781
From: Washington, George
To: Board of War


                        

                            GentlemenHead Quarters New Windsor 6th June 1781
                        
                        I was yesterday honored with your favor of the 25th ulto. Your first and second reasons for removing the
                            Convention troops from their present places of confinement are unobjectionable; but I think they will be equally safe in
                            Pennsylvania as they would be in Massachusetts, and, all circumstances considered, I am opinion that they had best be
                            halted for the present in that State. The Board having been good enough to take my advice upon the Subject I will give my
                            reasons for preferring them remaining in Pennsylvania to going further Northward. The first is, the accumulation of
                            expence, trouble and danger of escape by lengthening the march. The second the impossibility of supplying them with Bread
                            in N. England by land transportation, and the inconveniency and expence of doing it by water, even should we procure
                            passports from the British Commander in Chief. The third and a very essential one is, that in our expected operation in
                            this quarter all the Beef which the Eastern States will be able to procure will be necessary for the subsistince of the
                            French and American Armies, and therefore no additional consumption, if it can possibly be avoided, ought to be imposed
                            upon the Magazines which we are endeavouring to establish. Pennsylvania has furnished a very inconsiderable part of the
                            meat or flour required of her by the Resolves of the 4th Novermber last and may upon that account with more propriety be
                            called upon to support the Prisoners, but independant of that part of her supplies lacking the general plan of Campaign
                            into contemplation, may with less inconvenience be applied to the purpose I have mentioned than those more northerly or
                            southerly.

                    